DEL SOLE, Judge:
The Commonwealth takes this appeal from a trial court order which dismissed charges of second and third degree murder as well as voluntary manslaughter against Appellee, Kemmerer. Bound by prior case law, we affirm the trial court’s ruling.
After the beaten body of Robert S. Evans was discovered, Kemmerer was arrested and charged with criminal homicide, robbery and two counts of theft by unlawful taking or *535disposition. A jury trial was held and verdicts were returned which found Kemmerer guilty of robbery and two counts of theft by unlawful taking or disposition. The jury returned a not guilty verdict on charges of first degree murder and involuntary manslaughter; however, after deliberating for about 15 hours the jury was unable to reach a verdict on second degree murder, third degree murder and voluntary manslaughter. Pursuant to Kemmerer’s petition, the trial court ruled that the charges on which the jury was unable to return a verdict had to be dismissed as mandated by Pa.R.Crim.P. 1120(d). That Rule provides:
If there are two or more counts in the information or indictment, the jury may report a verdict or verdicts with respect to those counts upon which it has agreed, and the judge shall receive and record all such verdicts. If the jury cannot agree with respect to all the counts in the information or indictment if those counts to which it has agreed operate as an acquittal of lesser or greater included offenses to which they cannot agree, these latter counts shall be dismissed. When the counts in the information or indictment upon which the jury cannot agree are not included offenses of the counts in the information or indictment upon which it has agreed, the defendant or defendants may be retried on those counts in the information or indictment.
The Supreme Court has interpreted Rule 1120(d) under nearly identical circumstances. In Commonwealth v. Roberts, 484 Pa. 500, 399 A.2d 404 (1979), the Appellee was found guilty by a jury of burglary and conspiracy. Verdicts of not guilty were returned on charges of murder in the first degree, murder in the third degree, voluntary manslaughter, and involuntary manslaughter. A mistrial was granted on the charge of murder in the second degree after it was reported that the jury was hopelessly deadlocked on that charge. The Commonwealth sought to retry the Appellee for second degree murder, but the Appellee’s petition to dismiss the charge was granted and the indictment quashed. As in this case, the Commonwealth appeal*536ed. The Supreme Court highlighted the following language of Rule 1120(d): "If the jury cannot agree with respect to all the counts in the information or indictment if those counts to which it has agreed operate as an acquittal of lesser or greater included offenses to which they cannot agree, these latter counts shall be dismissed.” It then held:
Therefore, Rule 1120(d), requires dismissal of the count charging murder in the second degree if murder in the second degree is a lesser and/or greater included offense of either murder in the first degree, murder in the third degree, voluntary manslaughter, or involuntary manslaughter. That it is is now beyond question____ The trial court thus correctly ordered the charge of murder in the second degree dismissed.
Id., 484 Pa. at 503, 399 A.2d at 405 (1979) (citations omitted.)
In the instant case the Commonwealth chooses to reject the holding of Roberts and instead sets forth it’s “position that the applicable law is that enunciated by Justice Nix, now Chief Justice Nix in the dissenting opinion of Commonwealth v. Roberts.” Appellant’s Brief at 5. Referring to this strong dissent which was joined by Justice Larsen, the Commonwealth urges this Court to change the law of this Commonwealth. The Superior Court, however, is powerless to alter the decisional law of our Supreme Court. Commonwealth v. Butch, 257 Pa.Super. 242, 390 A.2d 803 (1978). We are bound by the decision in Roberts. Nevertheless, we do note that more recent cases have attempted to restrict the reading and application of Rule 1120(d).
Two years after its decision in Roberts the Supreme Court in an Opinion authored by Chief Justice Nix refused to apply Rule 1120(d) to a similar factual setting. In Commonwealth v. Zimmerman, 498 Pa. 112, 445 A.2d 92 (1981) the jury returned verdicts of not guilty as to murder of the first degree and simple assault but was unable to reach a verdict as to other charges. The Court of Common Pleas denied a motion to bar retrial on charges of murder in *537the third degree, voluntary and involuntary manslaughter. The defendant appealed that interlocutory order. The Supreme Court found that it had a limited scope of review relating only to constitutional questions of double jeopardy since the appeal was pursuant to Commonwealth v. Haefner, 473 Pa. 154, 373 A.2d 1094 (1977) and Commonwealth v. Bolden, 472 Pa. 602, 373 A.2d 90 (1977). It ruled that its consideration in that case would be “confined to those concerns which fall within the purview of the constitutionally guaranteed double jeopardy protections and [would] not affect any additional protection that arguably these rules [Rules 1120(d) and (e) ] may have conferred.” Commonwealth v. Zimmerman, supra 498 Pa. at 117, 445 A.2d at 94.
Justice Larsen, who as stated joined Chief Justice Nix’s dissent in Roberts, has authored a recent Opinion on this issue in Commonwealth v. McCane, 517 Pa. 489, 539 A.2d 340 (1988). As in this case, the Commonwealth was the appellant in McCane and it sought to have reversed a trial court order which found that a retrial was barred by Rule 1120(d). In McCane the jury found the appellee guilty of driving under the influence but was unable to reach a verdict on a charge of homicide by vehicle while driving under the influence. The Supreme Court cited to a Superior Court decision and held: “We agree with the rationale of Vincent [Commonwealth v. Vincent, 345 Pa.Super. 173, 497 A.2d 1360 (1985) ] and hold that the provisions of Rule 1120(d) do not bar the retrial of appellee on the charge of homicide by vehicle while driving under the influence following a mistrial declared on that charge because of a deadlocked jury.” The Court looked to the purpose of Rule 1120(d) and went on to state: “A mistrial because a jury is unable to reach a verdict is the classic case where double jeopardy considerations do not prevent a retrial.” Commonwealth v. McCane, supra 517 Pa. at 497, 539 A.2d at 344. Notably, the decision in Commonwealth v. Roberts, was not cited by the McCane Court. Adding to the confu*538sion in this area was the Supreme Court’s reliance on this court’s decision in Commonwealth v. Vincent, supra.
In Vincent, as in Commonwealth v. Zimmerman, supra, where the Court applied a limited scope of review and refused to consider the impact of Rule 1120(d) to the facts of the case, the appeal was taken by the defendant from an interlocutory order denying the defendant’s motion to dismiss charges. Although the court recognized the interlocutory nature of the appeal, {See: Commonwealth v. Vincent, supra at 497 A.2d 1360 n. 1) it did not apply the limited review utilized by the Supreme Court in Zimmerman. First it considered a double jeopardy claim and found that the case did not involve successive prosécutions for the same offense since at issue was a retrial following a mistrial caused by a deadlocked jury. This reasoning was applied to an argument presented under 18 Pa.C.S.A. § 109 and 110 and the court found that these statutes only barred successive prosecutions and did not apply to “the distinct problem of retrial following a deadlocked jury.” Id. 345 Pa.Super. at 176, 497 A.2d at 1362.
Despite the Supreme Court’s application of Vincent to its recent decision in McCane, Vincent only makes reference to Rule 1120 in a closing paragraph. And, despite the Supreme Court’s earlier pronouncement in Zimmerman that a limited review should be held in this type of interlocutory appeal, the Vincent court considered the protection afforded by Rule 1120 and found its provisions were not attempts to “change the substantive law as to when verdicts give rise to double jeopardy claims.” Id. Accordingly, it held that since no substantive basis for the double jeopardy claim was found, a claim under Rule 1120 could not be a basis for relief.
The above cases illustrate the difficulty in understanding the application of Rule 1120(d). However, as found by the trial court, the Supreme Court’s decision in Commonwealth v. Roberts, supra, is directly applicable to the facts of this *539case. Since we are unable to conclude that the Supreme Court has overruled its decision in Roberts, we find that the trial court was correct in applying its holding to the facts here and properly ruled that the charges for second and third degree murder and voluntary manslaughter must be dismissed.
ORDER AFFIRMED.
WIEAND, J., files a dissenting opinion.